Citation Nr: 1038693	
Decision Date: 10/15/10    Archive Date: 10/22/10	

DOCKET NO.  07-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
in pertinent part, on appeal from a November 2005 rating decision 
by the VARO in Houston, Texas, that granted service connection 
for PTSD and assigned a 30 percent disability rating, effective 
June 15, 2005, the date of receipt of the Veteran's claim for 
disability benefits.


FINDING OF FACT

The Veteran's service-connected disability is predominantly 
manifested by symptoms of irritability, sleep difficulty, 
hypervigilance, and the need for psychotropic medication. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, and no more, for PTSD 
are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7,4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing their claims.  When VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

In this case, the RO has sent various letters to the Veteran with 
regard to the VCAA and its requirements for his increased rating 
claim, including one dated in July 2010.  In the letter, he was 
informed of the evidence necessary to substantiate the claim for 
an increased evaluation by providing evidence showing that his 
disability had increased in severity.  He was also told that he 
had to provide medical or lay evidence demonstrating a worsening 
of the disability.  He was also provided with information with 
regard to disability ratings and effective dates.  This case 
involves a downstream issue and the Board finds no prejudice to 
the Veteran in proceeding with a decision at this time.  Since 
the claim is being denied, any effective date question is moot.  
The Veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Additionally, 
the record shows he has been represented by a Veteran's service 
organization throughout the adjudication of the claim.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, and 
given him the opportunity to give testimony before the Board, 
although he has declined to do so.  Therefore, the Board finds VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Pertinent Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§§ 3.102, 4.3.

An initial rating for the Veteran's PTSD has been assigned 
pursuant to the provisions of Diagnostic Code 9411.  The actual 
criteria for rating the Veteran's disability are set forth in a 
General Rating Formula for Evaluating Psychiatric Disabilities 
other than Eating Disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Formula, a rating of 30 percent is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleeping 
impairment, and mild memory loss.

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  Flattened affect; circumstantial, 
circumloculatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating of 70 percent is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); inability to establish or 
maintain effective relationships.

A 100 percent rating is provided for total occupational and 
social impairment due to such symptoms as:  Gross impairment of 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.125-4.130.

Psychiatric examinations frequently include the assignment of a 
Global Assessment of  Functioning (GAF) score.  According to the 
4th Edition of The American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF is a 
scale reflecting "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that a GAF score and 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation at issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, which 
provide the critical basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).

GAF scores between 51 to 60 are indicative of moderate symptoms 
(that is, flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (for example, few friends, conflicts with 
peers or coworkers).

Separate evaluations may be assigned at separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
reevaluation in accordance with changes in a Veteran's condition.  
It is thus essential in determining the level of current 
impairment that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

Factual Background and Analysis

VA medical records include reports of various outpatient visits.  
One such visit in May 2005 reflects that the Veteran was 
appropriately groomed and was cooperative and polite.  Although 
psychomotor activities increased, speech was unremarkable.  
Affect was anxious and mood was depressed.  It was also goal-
directed.  There was no evidence of a psychosis.  Insight was 
good and judgment was grossly intact.  He was given Axis I 
diagnoses of PTSD, alcohol abuse first dependence, and tobacco 
use.  There was no Axis II diagnosis.  He was given a GAF score 
of 60.

The Veteran was accorded an authorized psychiatric examination in 
November 2005.  The Veteran stated that he was taking Celexa, 
with the dosage recently increased to 40 milligrams from 20.  He 
stated this had helped some.  Continuous treatment was required 
to control his condition because he needed to be monitored 
because of medications and he continued to be symptomatic.  He 
had not had any hospitalizations for a psychiatric disability.  
The Veteran had a graduate equivalency degree and attended some 
paralegal courses and had received a Certificate in Locksmith 
work.  He stated he had worked as a truckdriver for 25 years and 
got along well with his supervisor and coworkers.  He reported no 
problems at work.  He stated that he took an early retirement in 
September 2004.

On examination the Veteran was described as casually dressed.  
There was a strong odor of alcohol on his breath.  He was 
initially quite negative, but warmed up as the interview 
progressed.  He was assertive and talkative and vocal about some 
of his feelings toward the Government and about his apparent 
"neglect" after return from Vietnam.  Appearance and hygiene were 
described as appropriate.  Behavior was also appropriate.  Mood 
was described as mildly depressed.  Communication and speech were 
normal.  He reported no panic attacks.  No obsessional rituals 
were evident during the interview.  Thought processes were goal 
directed.  He exhibited no impaired judgment or impaired abstract 
thinking.  Memory indicated mild problems with regard to 
forgetting names, directions, and recent events.

The claims file was reviewed by the examiner and it was noted 
that PTSD had been initially diagnosed in July 2005 at the 
Houston VA Medical Center.  

Following the examination the Veteran was given Axis I diagnoses 
of PTSD and alcohol dependence.  The Veteran was given a GAF 
score of 60.  Notation was made that there was occasional 
interference in performing activities of daily living.  The 
Veteran had difficulty establishing and maintaining effective 
work and social relationships.  However, he had no difficulty 
understanding simple or complex commands.  He did not appear to 
"pose any threat of persistent danger of injury to self or to 
others."

Subsequent VA outpatient visits include the report of a mental 
status examination in October 2007.  The Veteran was described as 
appropriately groomed.  He was cooperative and polite.  
Psychomotor activity was increased.  Speech was unremarkable.  
Affect was flat and exhibited decreased range in intensity.  
Thoughts were goal directed.  There was no evidence of a 
psychosis.  Intellectual functioning and judgment were grossly 
intact.  Insight was described as good.  Axis I diagnoses 
included PTSD.  Depression must be ruled out.  Notation was also 
made of alcohol abuse and tobacco use.  The Veteran was given a 
GAF score of 55.  The Veteran was to try Zoloft to treat to 100 
milligrams.  He was to return to the clinic in 12 weeks' time.

Additional outpatient visits include one dated in September 2008.  
At that time it was reported the Veteran had been laid off since 
April 2008.  He was currently taking 100 milligrams of Sertraline 
on an as needed basis.  He stated that when he felt down, he took 
it about once a week.  He reported the rest of the day he drank.  
He related he did not take his medications because he was not 
allowed to mix them.  He described poor energy.  Nevertheless, he 
was getting along with his wife.  Also, he attended a local VFW 
on a regular basis.  With regard to work, it was noted he had 
previously driven a truck and also used to work as a security 
guard.  He was currently looking for work, although he was on 
Social Security.  

On examination he was described as adequately groomed.  He was 
mildly cooperative, although when discussing his alcohol abuse he 
became upset.  He left the room one time to go to the bathroom, 
then came back and said he was not planning to return.  
Psychomotor activity was increased.  Speech was unremarkable.  
Affect was flat and decreased in range and intensity.  Thoughts 
were goal directed.  There was no evidence of a psychosis.  
Intellectual functioning was grossly intact, but insight and 
judgment were poor.  Axis I diagnoses included PTSD and a mood 
disorder due to alcohol abuse, alcohol abuse versus dependence, 
and tobacco use.  He was given a GAF score of 60.

Initial pertinent evidence includes the report of a VA PTSD 
examination of the Veteran in May 2010.  It was stated the 
Veteran was "presently employed."  The Veteran was accompanied to 
the evaluation by his wife.  The Veteran stated that since his 
evaluation in 2005, things had been "up and down."  He referred 
to continued difficulty sleeping.  With regard to his marriage of 
40 years to his wife, he indicated the marriage "has been up and 
down.  We have a lot of financial difficulties and argue about 
finances.  We have had problems in the past related to my 
drinking, but I have tapered off a bit since last evaluation, and 
so, we don't argue as much about that, but we do argue about 
bills."  When asked about friendships, the Veteran stated he was 
good friends with their son-in-law and noted that they enjoyed 
fishing together.  He also reported being friendly with his next 
door neighbor.  As for a typical day, "I sit in the garage and 
have a beer or two or maybe I will go to the bar and smoke a 
cigarette then have another beer or two.  I watch TV or I will 
spend time on the computer."

The Veteran stated he retired from his job as a truckdriver in 
1995.  However, since that time, he stated that he had about 14 
different jobs involving short-term truck driving and security.  
He was currently working for a security company.  He stated he 
worked for the same company in 2005 for about 11 months before he 
went back on the road as a truckdriver.  However, more recently, 
he related he went back to work at the security company about 
three weeks previously.  He indicated that he worked about 12 
hours a day and worked 40 hours or more a week.  He did not 
report any problems on any of his jobs since the 2005 evaluation, 
and he did not report ever being written up for any reason.  
Also, he did not report any decline in productivity or any missed 
days of work for reasons other than physical.  He said that 
sometimes he got in arguments with people, but he did not report 
ever being written up.  With regard to why he had so many 
different jobs, he stated "sometimes, I would just get 
dissatisfied with a job and go to a different one."

On examination the Veteran stated he had never been hospitalized 
for psychiatric purposes.  He was unhappy with a lot of 
psychiatrists he saw at the VA medical facility.  He was unhappy 
with the examiner because she kept asking him about his daily 
history of alcohol abuse.  The examiner referred to reports of 
visits for mental health evaluation purposes on various occasions 
between 2005 and 2008.  It was noted the Veteran had not been to 
any follow up visit since the aforementioned September 2008 
visit.  Since that time he reported ongoing occasional fleeting 
suicidal thoughts with no plan or intent to act on the thoughts.  
He also reported occasional problems with anger and temper, but 
did not report getting in any physical fights.  He stated that he 
got in verbal confrontations with his wife on a near weekly 
basis, but neither one seemed particularly bothered by this.  He 
also reported getting into arguments with others on occasion, but 
he noted that he did not feel it was problematic at the current 
time.  He did not believe he was any more irritable and agitated 
than in the past.

The Veteran described various symptoms commonly associated with 
PTSD.  Persistent symptoms of increased arousal were reported, as 
were sleep impairment, occasional nightmares, and feeling 
hypervigilant.  When asked if he felt his symptoms of PTSD had 
changed since his last evaluation, he stated "they have stayed 
about the same."  Both he and his wife indicated they had not 
seen an appreciable change in the symptoms one way or the other 
since the previous evaluation.  They both believed he was doing 
better in some respects, as he had cut back on his drinking.  

The Veteran showed no symptoms of generalized anxiety, panic, 
mania, psychosis, or obsessive compulsive behavior.

On examination the Veteran was described as appropriately groomed 
and casually dressed.  There was a strong odor of alcohol on his 
breath.  Speech was unremarkable.  Thought processes were logical 
and goal directed.  There was no psychosis noted.  Mood was 
euthymic and affect was mood congruent.  He was properly 
oriented.  He exhibited no problems with concentration.  Judgment 
appeared good, as did insight.

The Axis I diagnoses were:  Anxiety disorder not otherwise 
specified; and alcohol abuse.  The Axis II diagnosis was 
deferred.  The current GAF score was given of 65.

The examiner stated the Veteran did not currently report symptoms 
of sufficient quantity or severity to warrant a full diagnosis of 
PTSD at the present time.  However, it was noted his current 
symptoms of anxiety appeared to be a continuation of the previous 
PTSD diagnosis.  It was remarked that since the 2005 evaluation, 
there "appears to be some level of improvement in the Veteran's 
psychiatric symptoms; however, they appeared to be generally 
static over time.  It is to be noted that as the Veteran has cut 
back on his drinking, some of his psychiatric symptoms appear to 
be also abating at this time."

The examiner stated the Veteran was given a GAF score of 65 based 
on mild to moderate symptoms causing some level of functional 
impairment.  The examiner stated the Veteran generally functioned 
satisfactorily with regard to routine behavior of self care.  The 
Veteran reported having stable social relationships and stable 
relationships with his wife.  However, he acknowledged that they 
argued on a weekly basis because of his irritability.  With 
regard to occupational functioning, the Veteran retained the 
ability to interact appropriately with coworkers and supervisors.  
He did not report any decline in productivity or any missed days 
of work for reasons other than physical illnesses.  Accordingly, 
the examiner concluded it did not appear at the present time that 
the Veteran's psychiatric difficulties in any way were impairing 
his ability to work.

Based on review of the Veteran's statements and his treatment 
records, the Board concludes that the evidence reasonably 
supports the assignment of a 50 percent rating, but not more, for 
the Veteran's psychiatric impairment.  Notations on the record 
reveal that although the Veteran has had GAF scores ranging from 
55 to 65 during the appeal period, the disability has not 
significantly changed during the appeal period.  Accordingly, an 
evaluation of 50 percent is warranted for the entire appeal 
period .  See Fenderson and Hart, supra.  

For example, at the time of the recent May 2010 examination, 
while it was specifically stated there appeared to be some level 
of improvement in the Veteran's psychiatric symptoms, the 
examiner determined that they appeared to be "generally static 
over time."  The evidence of record establishes that the Veteran 
has significant occupational and social impairment with 
irritability.  The Veteran also has been taking psychotropic 
medication during the appeal period and he was being seen for 
psychotropic treatment and evaluation on a periodic basis until 
he himself stopped examinations in 2008 because he did not care 
for the health care professional.  The Veteran has been given GAF 
scores between 55 and 65 and these scores are indicative of at 
least moderate impairment from both a social and occupational 
standpoint.  The Veteran has consistently described difficulty 
sleeping, irritability, and hypervigilance.  His history of 
alcohol abuse has been associated with his treatment of his PTSD.

Therefore, the preponderance of the evidence supports the 
assignment of a 50 percent disability rating for the appeal 
period.

The Board finds that an evaluation greater than 50 percent is not 
warranted.  While the Veteran shows irritability, difficulty 
sleeping, and hypervigilance, his symptoms do not include 
problems with his speech, near continuous panic or depression 
affecting the ability to function independently, impaired impulse 
control, spatial disorientation, neglect of personal appearance 
and hygiene, or reported  difficulty in adapting to stressful 
circumstances, all indicative of the next higher rating of 
70 percent.  A 70 percent rating is productive of severe social 
and occupational impairment and that has simply not been shown at 
any time during the appeal period.  The Veteran has reported a 
stable social relationship with his wife and with others.  It 
also appears that he has been able to maintain employment and to 
interact appropriately with coworkers and supervisors.  His 
symptoms are not of the severity, frequency, or duration that 
would cause an occupational and social impairment with reduced 
reliability and productivity.

In summary, having considered the Veteran's complaints along with 
the objective medical findings of record, the Board believes that 
the Veteran's symptoms most closely approximate those of the 50 
percent disability rating, and no more.   Because the evidence as 
a whole demonstrates that the Veteran's symptoms are adequately 
addressed by the now assigned 50 percent rating, a higher rating 
is denied.  A preponderance of the evidence is against the 
evaluation greater than 50 percent.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the benefit of 
the doubt doctrine is not applied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to extraschedular consideration, in the Board's 
adjudication of a claim for increase, and the Board's 
adjudication of the claim for increase, consideration has been 
given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised.  
Disability evaluations are determined by the application of VA's 
Rating Schedule which is based on average impairment of earning 
capacity..  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criteria for such an award is a finding that the case renders 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
recently described the Veteran's disability level as 
symptomatology.  As the schedular rating assigned reasonably 
describes the Veteran's disability level and symptomatology, the 
assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the analysis 
stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, the RO or the Board must refer the matter to the 
Undersecretary or Benefits or the Director of the Compensation 
and Pension Service for a separate analysis, determining whether 
justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran are 
appropriate with the criteria found in the relevant diagnostic 
code for the disability at issue.  The record shows the Veteran 
has been employed on a regular basis.  There is some question as 
to the exact nature of his current employment status, in that he 
has reported having retired from truck driving, but then working 
as a security guard thereafter.  At the time of the most recent 
VA rating examination in May 2010, it was stated that the Veteran 
was working in a security company and was working well over 40 
hours a week.  He did not report any problems on any of his jobs 
since an evaluation in 2005 and he stated he had never been 
written up for any reason.  Also, the evidence does not show that 
he has experienced hospitalizations or any other severe or 
unusual impairment due to his psychiatric disability.    The 
Board does not find that the schedular criteria are inadequate 
for rating the manifestations of the service-connected 
psychiatric disability.  Therefore, referral for an 
extraschedular consideration for the psychiatric impairment is 
not warranted.


ORDER

A 50 percent disability rating, and no more, for service-
connected PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


